Order entered September 19, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01575-CR

                             JASON LATROY LEONARD, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 401st Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 401-82469-2011

                                             ORDER
        The Court REINSTATES the appeal.

        On August 21, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Stephanie

Hudson; (3) Ms. Hudson’s explanation for the delay in filing the brief is her workload; and (4)

Ms. Hudson indicated she would file appellant’s brief by September 16, 2013.

        We have received the electronic copy of appellant’s brief and we ORDER it filed as of

the date of this order.

        We ORDER counsel to deliver to the Court, by SEPTEMBER 23, 2013 the required

paper copies of appellant’s brief.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                                /s/   DAVID EVANS
                                                      JUSTICE